EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT dated as of December11, 2009 (as the same may be amended, restated, supplemented or otherwise modified from time to time hereafter, this “Agreement”), is entered into by and between Columbia Laboratories, Inc., a Delaware corporation having its corporate offices at 354 Eisenhower Parkway, Livingston, New Jersey 07039 (the “Company”), and FrankC. Condella, Jr. (“Executive”). WITNESSETH: WHEREAS, Executive was elected Interim Chief Executive Officer of the Company on
